Order entered June 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00177-CV

                                  EX PARTE: JOHN CLOUD

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. X-13-1239-P

                                            ORDER
       Before the Court is appellant’s June 6, 2014 motion for a copy of the appellate record and

extension of time to file the brief. Because the record has not yet been filed and is not due to be

filed until June 23, 2014, we DENY the motion as premature and without prejudice to refiling

once the record has been filed.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE